OPINION — AG — ** MEMORANDUM ** TAKING OF OATHS: (1) THAT 21 O.S. 541 [21-541] APPLIES TO AN OATH TAKEN BEFORE AN OFFICE WHO IS AUTHORIZED TO ADMINISTER AN OATH IN A JUDICIAL PROCEEDING. (2) THAT 21 O.S. 542 [21-542] APPLIES TO " EVERY OFFICER OR PERSON " WHETHER OR NOT HE IS AUTHORIZED TO ADMINISTER AN OATH IN A JUDICIAL PROCEEDING, WHO ADMINISTERS AN OATH TO ANOTHER PERSON, ETC. (PERFORMANCE OF CONTRACT, AUTHORIZED TO ADMINISTER, DUTY) CITE: 21 O.S. 542 [21-542], 51 O.S. 21 [51-21] (FRED HANSEN)